In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth

                                No. 02-21-00210-CR
                                No. 02-21-00211-CR

                           BRIAN RENFROW, Appellant

                                          V.

                              THE STATE OF TEXAS



                      On Appeal from the 396th District Court
                               Tarrant County, Texas
                       Trial Court Nos. 1642460D, 1657340D


                             ABATEMENT ORDER

      On the court’s own motion, we abate these appeals to the trial court to make

the following findings regarding appointment of trial counsel:

• Determine whether Lynda Tarwater was appointed as trial counsel to replace

   Zachary Ferguson as trial counsel or whether she was appointed in addition to Mr.

   Ferguson;

• If Ms. Tarwater was appointed to replace Mr. Ferguson, determine whether (1) her

   appointment was required under Code of Criminal Procedure Article 1.051(k)(1)–
   (2) and Article 26.04(j)(2) and make findings in support thereof, or (2) whether her

   appointment was required under Article 26.04(k) and make a finding in support

   thereof; and

• Make any additional findings as necessary, such as who requested the substitution

   or addition.

       The supplemental clerk’s record containing these findings is due in this court

no later than Thursday, August 11, 2022, unless additional time is requested. Upon

the filing of the supplemental clerk’s record, the appeals will be reinstated without

further order.

       The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court clerk, the trial court judge, and the court reporter.

       Dated August 1, 2022.


                                                        Per Curiam




                                             2